Exhibit MEMORANDUM AND ARTICLES OF ASSOCIATION (Inclusive of alterations made up to 6 December 2007) OF CHINA NETCOM GROUP CORPORATION (HONG KONG) LIMITED 中國網通集團（香港）有限公司 (Former name: Target Strong Limited 泰強有限公司) Incorporated the 22ndday of October, 1999 Name changed to CHINA NETCOM (HONG KONG) CORPORATION LIMITED 中國網絡通信（香港）有限公司 w.e.f. 6 December 1999 Name changed to CHINA NETCOM CORPORATION (HONG KONG) LIMITED 中國網絡通信（香港）有限公司 w.e.f. 4 August 2000 Name changed to CHINA NETCOM GROUP CORPORATION (HONG KONG) LIMITED 中國網通集團（香港）有限公司 w.e.f. 23 July 2004 HONG KONG No. 692041 [COPY] COMPANIES ORDINANCE (CHAPTER 32) CERTIFICATE OF INCORPORATION I hereby certify that TARGET STRONG LIMITED 泰強有限公司 is this day incorporated in Hong Kong under the Companies Ordinance, and that this company is limited. Issued by the undersigned on 22 October 1999. (Sd.) MISS R. CHEUNG for Registrar of Companies Hong Kong No. 編號 [COPY] COMPANIES ORDINANCE (CHAPTER 香港法例第32章 公司條例 CERTIFICATE
